Citation Nr: 0218469	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  98-11 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White 
River Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
major depressive disorder prior to February 7, 2000, to 
include the propriety of the rating reduction from 10 
percent to 0 percent in October 1957.

2.  Entitlement to an increased rating for major 
depressive disorder, evaluated as 30 percent disabling 
since February 7, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by 
the White River Junction, Vermont Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In that 
decision, the RO granted service connection for major 
depressive disorder, and assigned an initial 10 percent 
evaluation.  The appellant has perfected an appeal as to 
the RO's assignment of the initial rating.

On February 7, 2000, VA's General Counsel entered into a 
settlement agreement with the veteran regarding an issue 
of whether the RO committed clear and unmistakable error 
(CUE) in severing an award of service connection for 
anxiety neurosis in a June 1958 decision.  On February 22, 
2000, the Court of Appeals for Veterans Claims (Court) 
accepted the terms of the Stipulated Settlement Agreement, 
and dismissed the CUE claim.  As part of the settlement 
agreement, the parties stipulated that the award of 
service connection for psychiatric disability would be 
restored since June 1958, and that the veteran's 
disability evaluations would be as follows: 30 percent 
disabling from May 23, 1945 until December 2, 1947; 10 
percent disabling from December 3, 1947 until December 15, 
1957; 0 percent disabling from December 16, 1957 until 
July 18, 1991, and 10 percent disabling from July 19, 1991 
and thereafter.

In July 2000, the veteran's representative raised the 
issue of entitlement to an increased rating for major 
depressive episode for the period from May 23, 1945 to 
July 19, 1991.  The Board accepted this issue as 
inextricably intertwined with the increased rating claim 
on appeal, and remanded both issues to the RO for further 
development, to include obtaining legal opinion from VA's 
Regional Counsel as to whether the earlier effective date 
claim was precluded by the Stipulated Settlement 
Agreement.

Following the additional development, the RO increased the 
evaluation for major depression to 30 percent disabling 
effective to February 7, 2000, and held that consideration 
of increased disability ratings prior to this time period 
was precluded by the Stipulated Settlement Agreement.  In 
recent correspondence, the veteran's representative has 
argued that the earlier effective date claim should be 
more focused on the issue of the propriety of the rating 
reduction for anxiety neurosis from 10 percent to 0 
percent in October 1957.  However, the veteran's 
representative has continued to argue that the veteran is 
entitled to a rating in excess of 10 percent for major 
depressive episode to at least 1997, if not earlier.  The 
Board has rephrased the issues listed on the title page to 
better reflect the claims on appeal.


FINDINGS OF FACT

1.  In a settlement agreement signed by the veteran on 
February 2, 2000 and VA's General Counsel on February 7, 
2000, and approved by the Court on February 22, 2000, the 
veteran stipulated to the proper ratings to be assigned 
for major depressive episode from May 23, 1945 to at least 
February 7, 2000.  

2.  No controversy of fact or law under VA statute or 
regulation exists on the issue of whether the veteran is 
entitled to a rating in excess of 10 percent for major 
depressive disorder prior to February 7, 2000, to include 
the propriety of the rating reduction from 10 percent to 0 
percent in October 1957.

3.  The veteran's major depressive disorder is manifested 
by some disturbance in mood, motivation and short-term 
memory with occasional suicidal thoughts, but absent panic 
attacks, inability to comprehend complex command or 
significant impairment of speech, judgment, affect and 
thought processes; his overall disability is more 
consistent with moderate impairment of psychological, 
social and occupational functioning.


CONCLUSIONS OF LAW

1.  The claim for entitlement to a rating in excess of 10 
percent for major depressive disorder prior to February 7, 
2000, to include the propriety of the rating reduction 
from 10 percent to 0 percent in October 1957, must be 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104 
(West 1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The criteria for a rating in excess of 30 percent for 
major depressive disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act (VCAA) of 
2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  
These provisions are potentially applicable to the claims 
at hand.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where the law or regulation changes during an appeal, VA 
must consider both the old and the new versions and apply 
the version most favorable to the claimant)

The Board has before it two issues on appeal; one 
involving a claim for an increased rating for major 
depressive disorder and the other involving essentially an 
earlier effective date issue, to include the propriety of 
the rating reduction from 10 percent to 0 percent for 
major depressive disorder in October 1957.  As addressed 
more fully below, the Board does not have jurisdiction 
over the earlier effective date claim as the issue has 
been subject to a settlement agreement approved by the 
Court.  The Board, therefore, must dismiss the claim as a 
matter of law.  As such, the provisions of the VCAA are 
not applicable.  See Smith (Claudus) v. Gober, 14 Vet. 
App. 227, 231-32 (2000) (Court expressly found that VCAA 
did not affect issues involving statutory interpretation).  
See generally White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001) (deciding question of law in upholding Board 
decision denying service connection without referencing 
VCAA).  

The provisions of the VCAA are potentially applicable to 
the increased rating claim.  The Court has emphasized that 
the provisions of the VCAA impose new notice requirements 
on the part of VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA has a duty to notify a 
claimant (and his representative) of any information, 
whether medical or lay evidence or otherwise, not 
previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2001).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA 
will attempt to obtain on behalf of the claimant.  Id.  
Throughout the claims process, the RO has sent the 
appellant correspondences, to include a Statement of the 
Case (SOC) and a Supplemental Statement of the Case 
(SSOC), which have advised him of the types of evidence 
and information needed to substantiate his claim as well 
as the evidence obtained and reviewed in deciding his 
claim.

On January 3, 2001, the RO sent the appellant and his 
representative a letter notifying them of the current 
status of his claim.  At this time, the RO informed the 
veteran of what VA was doing regarding his claim as well 
as what evidence VA expected the veteran to provide in 
support of his claim.  The RO further informed the veteran 
as to when VA expected him to provide any additional 
evidence, the possible consequences if the evidence was 
not submitted within one year, and contact information at 
VA if he had any questions concerning the letter or his 
claim.  The Board finds that the RO has satisfied the 
requirements of 38 U.S.C.A. § 5103.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this case, 
VA has obtained the veteran's service medical records and 
his VA clinical records.  The appellant has not reported 
being in receipt of disability benefits from the Social 
Security Administration (SSA), and has not identified any 
additional records which may be in the possession of a 
federal agency.  The provisions of 38 U.S.C.A. § 5103A(c), 
therefore, have been satisfied.  The appellant has not 
reported private treatment during the appeal period nor 
any other evidence in the possession of a third party.  
The provisions of 38 U.S.C.A. § 5103A(b), therefore, are 
not for application.  Finally, the provisions of 
38 U.S.C.A. § 5103A(d) require VA to obtain medical 
examination or opinion if necessary to make a decision on 
the claim.  In January 2001, the veteran was afforded VA 
mental disorders examination with benefit of review of his 
claims folder.  This examination report, which is thorough 
and complete, is clearly adequate for rating purposes.  
38 C.F.R. § 4.2 (2002).  As proper notice has been issued 
and all necessary development has been completed, the 
Board finds that no reasonable possibility exists that any 
further development is necessary to substantiate the 
claim.

II.  Earlier effective date claim

The veteran, via his representative, has formalized an 
appeal to the Board on the issue of entitlement to a 
rating in excess of 10 percent for major depressive 
disorder prior to February 7, 2000, to include the 
propriety of the rating reduction from 10 percent to 0 
percent in October 1957.  It is a well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before 
adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the 
court, tribunal or any party, sua sponte, at any stage in 
the proceedings.  Barnett v. Brown, 83 F.3d 1380, 1383 
(1996), cited with approval in FW/PBS, Inc. v. Dallas, 493 
U.S. 215, 230- 31, 107 L. Ed. 2d 603, 110 S.Ct. 596 
(1990).  Within the VA regulatory system, the Board is the 
sole arbiter of decisions concerning its jurisdiction.  
38 C.F.R. § 20.101(c) (2002).  The Board has statutory 
authority to review all questions necessary to a decision 
in the matter, and is not necessarily limited to the issue 
certified for appeal.  38 U.S.C.A. §§ 511(a), 7104(a) 
(West 1991).  See Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).

In the October 2000 remand, the Board questioned whether 
it could have jurisdiction over a claim of entitlement to 
an increased rating for major depressive episode for the 
period from May 23, 1945 to July 19, 1991.  As reason 
therefore, the Board referred to a Stipulated Agreement 
reached between the veteran, who was represented by 
Veterans of Foreign Wars of the United States, and VA's 
General Counsel.  This agreement, which was signed by the 
veteran's representative on February 2, 2002 and VA's 
General Counsel on February 7, 2000, settled litigation 
before the Court of Appeals for Veteran's Claims regarding 
the issue of whether clear and unmistakable error (CUE) 
was involved in severing the veteran's award of service 
connection in June 1958.  On February 22, 2002, the Court 
accepted the Stipulated Agreement and dismissed the CUE 
claim.  Provision 2 of the Stipulated Agreement states as 
follows:

The parties agree that the Appellant's 
service-connected psychiatric disorder shall 
be rated as follows: 30% disabling from May 
23, 1945, until December 2, 1947; 10% 
disabling from December 3, 1947, until 
December 15, 1957; 0% disabling from 
December 16, 1957, until July 18, 1991; 10% 
disabling from July 19, 1991.

In light of this language, the Board requested opinion 
from Regional Counsel as to whether the Stipulated 
Agreement precluded the veteran's claim of entitlement to 
an increased rating for major depressive episode for the 
period from May 23, 1945 to July 19, 1991.  By letter 
dated December 22, 2000, VA's Regional Counsel informed 
the Board of its understanding that the Stipulated 
Agreement included a negotiated settlement of the proper 
disability evaluations that would be "effective up and 
through and including the date the parties signed the 
stipulated agreement."  

A settlement agreement is a contract that is binding upon 
the signing parties, and must be interpreted under the 
basic principles of contract law.  See Harris v. Dept. of 
Veterans Affairs, 142 F. 3d 1463 (Fed. Cir. 1998).  VA's 
Regional Counsel has informed the Board of its 
understanding that the language of the Stipulated 
Agreement precludes any claim evaluating the proper 
disability rating prior to February 7, 2000.  The Board 
finds that Regional Counsel's interpretation of the 
stipulated agreement is reasonable on its face, and is 
fully supported by the clear and unambiguous language of 
Provision 2 of the Stipulated Agreement.  See Craft Mach. 
Works, Inc. v. United States, 926 F. 2d 1110, 1113 (Fed. 
Cir. 1991) (in contract interpretation, the plain and 
unambiguous meaning of a written agreement controls).  See 
also King v. Department of the Navy, 130 F. 3d 1031, 1033 
(Fed. Cir. 1997) (words of an agreement are given their 
ordinary meaning unless the parties mutually intended and 
agreed to an alternative meaning).

The veteran's representative disagrees with the Regional 
Counsel's interpretation, and has voiced other arguments 
to invalidate the settlement agreement, such as mutual 
mistake, lack of consideration, inappropriate subject 
matter and inadequate representation.  Regardless of the 
merits of these arguments, if any, the Stipulated 
Agreement signed between VA and the veteran was approved 
by the Court and his binding on VA and the veteran.  The 
Board has no statutory or regulatory authority to modify 
or rescind contractual agreements reached by a claimant 
and VA's General Counsel and approved by the Court.

The Board, therefore, finds that, in a settlement 
agreement signed by the veteran's representative on 
February 2, 2000 and VA's General Counsel on February 7, 
2000, and approved by the Court on February 22, 2000, the 
veteran stipulated to the proper ratings to be assigned 
for major depressive episode from May 23, 1945 to at least 
February 7, 2000.  As such, no controversy of fact or law 
under VA statute or regulation exists on the issue of 
whether he is entitled to a rating in excess of 10 percent 
for major depressive disorder prior to February 7, 2000, 
to include the propriety of the rating reduction from 10 
percent to 0 percent in October 1957.  The claim, 
therefore, is dismissed for lack of jurisdiction.  
38 U.S.C.A. § 7104 (West 1991); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


III.  Increased rating

As indicated in the Introduction and Section II of this 
decision, the procedural posture of this case is quite 
atypical.  The veteran's claim for an increased rating for 
major depressive disorder stems from an April 1997 RO 
rating decision that granted service connection for major 
depressive disorder, and assigned an initial 10 percent 
evaluation.  As indicated above, however, a subsequent 
settlement agreement restored the award of service 
connection for major depressive disorder effective to June 
1958 with agreed upon disability evaluations up until 
February 7, 2000.  The Board held above that it holds no 
jurisdiction to modify the settled upon agreement of a 10 
percent rating for major depressive episode up until 
February 7, 2000.  This decision, therefore, will be 
limited to the issue of entitlement to a rating in excess 
of 30 percent for major depressive disorder since February 
7, 2000.  

The veteran's VA clinical records reveal that he attended 
mental health counseling sessions in January, February, 
April, August, October and December 2000.  His complaints 
largely revolved around frustration and sleep difficulties 
secondary to uncontrolled hip pain which limited his 
physical activities.  Nonetheless, he was attempting to 
keep busy and perform activities he enjoyed.  He had some 
suicidal or death wishes due to his pain, but he denied 
any intent or plan.  He consistently reported that his 
anxiety was being controlled.  On each visit, he was noted 
to be neatly dressed and making positive eye contact with 
the examiner.  His speech was normal (nml) and his thought 
processes were logical and goal directed.  His psychomotor 
movement was noted to be agitated on two occasions, but 
one examiner attributed this to the veteran's need to move 
often due to physical discomfort and inability to hear.  
There were no delusions.  His insight and judgment was 
intact.  In February, it was noted that he was having 
depressive feelings secondary to physical discomfort.  
Otherwise, the examiner offered impressions of controlled 
anxiety and depression in remission.  In October, he was 
given a Global Assessment of Functioning (GAF) Score of 
63.  In December, he was given a GAF of 65.  He first 
attended a motivational enhancement group on January 10, 
2001.

On January 17, 2001, the veteran underwent VA mental 
disorders examination with benefit of review of his claims 
folder.  He complained of significant irritability over 
the last several months as well as poor sleep with 
multiple mid-cycle awakenings, nightmares, and early 
morning awakening.  His appetite had been down, but his 
weight remained stable.  He further complained of 
excessive worrying, distractibility, restlessness, and 
short-term memory loss.  He had significant anxiety 
throughout the day.  His mood was depressed during the 
weekdays, but pretty good on weekends because he was able 
to visit his companion.  He denied feelings of guilt, 
suicidal ideation, and homicidal ideation.  He had 
sufficient energy for his daily activities, but had very 
little interest in activities he enjoyed in the past.  He 
was looking forward to ice fishing and learning how to fly 
fish.  He lived alone in a trailer, and had very little 
contact with his children.  He socialized to a very 
limited extent with the exception of spending time with 
his companion almost every weekend.  He was not employed.  
He didn't feel as if his current medications, which 
included Oxazepam and Thorazine, were particularly 
helpful.  His symptoms had worsened since August.  

On mental status examination, the veteran appeared jumpy 
with a significantly exaggerated startle response.  There 
did not appear to be any impairment of thought processes 
or communication.  There were no delusions, 
hallucinations, or other apparent psychotic processes.  
Inappropriate behavior was not noted.  He appeared capable 
of maintaining minimal hygiene and other activities of 
daily living.  He was oriented times three.  He complained 
of some significant short-term memory loss, but denied 
problems with long-term recall.  There were no obsessive 
or ritualistic behaviors noted during the interview.  The 
rate and flow of his speech was normal without irrelevant, 
illogical or obscure speech patterns.  He denied symptoms 
consistent with panic attacks.  Impaired impulse control 
was not noted.  The examiner determined that psychological 
testing was not necessary.  The examiner commented that 
the veteran continued to meet the DSM-IV criteria for 
depression.  His mood appeared to pick up on weekends, but 
his irritability appeared to be present throughout the 
week and not abated over the last twelve months.  He was 

given diagnoses of major depressive disorder and anxiety 
disorder not otherwise specified (NOS).  He was assigned a 
GAF score of 40 for the current year and 45 for the past 
year.  The examiner further indicated that the veteran's 
alcohol use, which consisted of approximately 3-5 
beverages per week, did not contribute significantly to 
his poor psychiatric status.

The veteran's subsequent VA clinical records reflect the 
veteran's report, in February 2001, that his group 
counseling was having a very positive effect on him.  He 
also voiced frustration regarding chronic pain, but he 
described his mood as otherwise "ok."  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be 
based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Board shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  
The Board has considered all the evidence of record, but 
has reported only the most probative evidence regarding 
the current degree of impairment which consists of records 
generated in proximity to and since the claims on appeal.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

VA has defined competency of evidence as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include 
statements contained in authoritative 
writings such as medical and scientific 
articles and research reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if 
it is provided by a person who has 
knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person."

38 C.F.R. §3.159 (2002).

The severity of a psychiatric disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4. 4.130 (Schedule).  The veteran is in receipt of a 
30 percent rating for major depressive disorder under 
Diagnostic Code 9434.  This rating represents occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversational normal), due to depressed mood, anxiety, 
suspiciousness, panic attacks (weekly of less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; 
disturbances of 

motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood, due 
to such items as: suicidal ideation; obsessional rituals 
which interfere with routine activity; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances and inability to establish and 
maintain effective relationships.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies 
are charged with the responsibility of being thoroughly 
familiar with DSM- IV in order to apply the general rating 
criteria for rating mental disorders.  38 C.F.R. § 4.130 
(2002).

A GAF of 30 is defined as "behavior ... considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all 
areas (e.g., stays in bed all day, no job, home, or 
friends."  A GAF of 40 is defined as "some impairment in 
reality testing or communication (e.g., speech illogical, 
obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is 
failing school)." 


A GAF of 50 is defined as "serious symptoms (e.g., 
suicidal ideations, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A GAF of 60 is defined as 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty 
in social, occupational or school functioning (e.g., few 
friends, conflicts with peers or co- workers)."  A GAF of 
70 is defined as: some mild symptoms (e.g., depressed 
mood, and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."

The Board's review of the veteran's MHC clinical records 
reveal impressions that his anxiety was controlled and 
that his depression was in remission for the year 2000.  
His affect was described as "full."  His speech was 
normal.  His judgment and thinking were intact.  There 
were no reports of panic attacks, difficulty in 
understanding complex commands or impaired memory.  He was 
attempting to keep busy and perform activities he enjoyed, 
but was limited and frustrated due to hip pain.  He had 
suicidal thoughts, but no intent or plan.  The assessments 
of his psychological, social and occupational functioning 
in October and December 2000 were consistent with 
"moderate symptoms or "moderate" difficulty in social, 
occupational or school functioning.  

A review of his January 2001 VA mental disorders 
examination reveals a somewhat different disability 
picture with complaint of significant irritability, sleep 
difficulty, excessive worrying, distractibility, 
restlessness, short-term memory loss, significant daily 
anxiety and little interest in activities.  His only 
socialization occurred on the weekends with his companion, 
and he generally felt depressed on the weekdays.  He 
denied remission of symptoms, but rather an increase in 
symptoms since August 2000.  His mental status examination 
was significant for significantly exaggerated startle 
response and complaint of significant short-term memory 
loss.  The assessment of his psychological, social and 
occupational functioning was consistent "major" 
impairment.  

The evidence of record is in agreement that the veteran 
demonstrates no impairment of speech, judgment or thought 
processes.  He denies panic attacks.  He denies impairment 
of long-term memory.  The evidence is equivocal as to 
whether he has disturbance of motivation and mood due to 
his major depressive disorder.  The evidence also shows 
that he is capable of maintaining an effective 
relationship with his companion almost every weekend.  The 
evidence is pretty consistent that he manifests suicidal 
ideations, but no plan or intent.  His complaint of short-
term memory loss appears credible.  His treating physician 
estimates his psychological, social and occupational 
functioning as moderately impaired while the VA examiner 
in January 2001 estimated it to be "major" in degree.  
Based on the this evidence, the Board finds that the 
veteran's major depressive disorder is primarily 
manifested by some disturbance in mood, motivation and 
short-term memory with occasional suicidal thoughts, but 
absent panic attacks, inability to comprehend complex 
command or significant impairment of speech, judgment, 
affect and thought processes; his overall disability is 
more consistent with moderate impairment of psychological, 
social and occupational functioning.  The preponderance of 
the evidence, therefore, establishes that the veteran does 
not meet the criteria for a 50 percent rating under 
Diagnostic Code 9434.

In so deciding, the Board has considered the veteran 
competent to describe his psychiatric symptoms and the 
effects of such symptoms on his psychological, social and 
occupational functioning.  The Board does observe 
inconsistencies between his report of symptoms to his 
treating physician and the VA examiner in January 2001.  
The objective medical evidence in this case fails to 
demonstrate that he meets the criteria, nor more nearly 
approximates the criteria, for a 50 rating under 
Diagnostic Code 9434.  As such, the evidence of record 
preponderates against his claim, and the benefit of the 
doubt rule is not for application.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); 38 C.F.R. § 4.3 (2001).  The Board also 
finds no basis for a separate, or staged, rating.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999) 
(separate or "staged" ratings must be assigned where the 
evidence shows varying levels of disability for separate 
periods of time).  The claim, therefore, is denied.


ORDER

The claim for entitlement to a rating in excess of 10 
percent for major depressive disorder prior to February 7, 
2000, to include the propriety of the rating reduction 
from 10 percent to 0 percent in October 1957, is 
dismissed.

The claim for a rating in excess of 30 percent for major 
depressive disorder is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

